EXHIBIT 10.36

 

[image_005.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Performance Share Unit Award Agreement (PSU-ROTCE)

“Participant”:   “Date of Award”:   “Target Number of PSUs Granted”:  

 

Effective as of the Date of Award, this Award Agreement sets forth the grant of
performance-based Restricted Stock Units (“Performance Share Units” or PSUs”) by
CIT Group Inc., a Delaware corporation (the “Company”), to the Participant,
pursuant to the provisions of the Amended and Restated CIT Group Inc. Long-Term
Incentive Plan (the “Plan”). This Award Agreement memorializes the terms and
conditions as approved by the Compensation Committee of the Board (the
“Committee”). All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.

The parties hereto agree as follows:

(A)Grant of Performance Share Units. The Company hereby grants to the
Participant the Target Number of PSUs Granted, effective as of the Date of Award
and subject to the terms and conditions of the Plan and this Award Agreement.
Each PSU represents the unsecured right to receive a number of Shares, if any,
in accordance with the terms and conditions of this Award Agreement. The
Participant shall not be required to pay any additional consideration for the
issuance of the Shares, if any, upon settlement of the PSUs.

(B)Vesting and Settlement of PSUs.

(1)Except as otherwise provided in Section (C) or (D) below, subject to the
Participant’s continued employment with the Company and/or its Affiliates (the
“Company Group”) from the Date of Award until the applicable Vesting Date shown
below and compliance with, and subject to, the terms and conditions of this
Award Agreement, the PSUs will be eligible to vest as follows on the “Vesting
Date” indicated below:

  Tranche Performance Period Percentage of Target Number of PSUs Granted Vesting
Date   1 1/1/2015 – 12/31/2015 One-third (33 1/3%) 12/31/15   2 1/1/2015 –
12/31/2016 One-third (33 1/3%) 12/31/16   3 1/1/2015 – 12/31/2017 One-third (33
1/3%) 12/31/17

Except as otherwise provided in Section (C) or (D) below, the actual number of
Shares, if any, that vest on each Vesting Date (the “Awarded Shares”) shall be
based on the attainment of specified levels of the “Performance Measures” (each
as defined and set forth in Exhibit A) that have been achieved during the
applicable “Performance Period” (as defined and set forth in Exhibit A). As soon
as administratively practicable following each Vesting Date but subject to
Section (B)(2) below, the Committee shall certify the level of Performance
Measures attained (each such date, a “Determination Date”). For each Performance
Period, any PSUs that are eligible to vest with respect to such Performance
Period but do not vest based on achievement of the Performance Measures shall be
forfeited as of the applicable Vesting Date.

(2)Except as otherwise provided in Section (C)(1) or (D) below, the Awarded
Shares, if any, shall be delivered to the Participant within thirty (30) days
following the applicable Determination Date, but in no event later than March 15
immediately following the applicable Vesting Date (each a “Settlement Date”),
provided that the Settlement Date may be delayed, in the sole discretion of the
Committee and in accordance with applicable law (including Section 409A (as
defined below)), if the Committee is considering whether Section (L) applies to
the Participant.

(3)The Awarded Shares delivered to the Participant on the Settlement Date (or
such other date Awarded Shares are settled in accordance with Section (C)(1) or
(D) below, if applicable) shall not be subject to transfer restrictions and
shall be fully paid, non-assessable and registered in the Participant’s name.

(4)If, after the Date of Award and prior to the applicable Determination Date
(or such other date Awarded Shares are settled in accordance with Section (C)(1)
or (D) below, if applicable), dividends with respect to the Awarded Shares are
declared or paid by the Company, the Participant shall be credited with, and
entitled to receive, dividend equivalents in an amount, without interest, equal
to the cumulative dividends declared or paid on a Share, if any, during the
period beginning with the Date of Award and ending with the applicable
Determination Date (or such other date Awarded Shares are settled in accordance
with Section (C)(1) or (D) below, if applicable), multiplied by the number of
Awarded Shares relating to such Determination Date. Unless otherwise determined
by the Committee, dividend equivalents paid in cash shall not be reinvested in
Shares and shall remain uninvested. The dividend equivalents credited in respect
of the Awarded Shares shall be paid in cash or Shares, as applicable, on the

 

 

applicable Settlement Date (or such other date Awarded Shares are settled in
accordance with Section (C)(1) or (D) below, if applicable).

(5)In the sole discretion of the Committee and notwithstanding any other
provision of this Award Agreement to the contrary, in lieu of the delivery of
the Awarded Shares, the PSUs and any dividend equivalents payable in Shares, may
be settled through a payment in cash equal to the Fair Market Value of the
applicable number of the Awarded Shares, determined on (i) the applicable
Determination Date; (ii) the applicable Vesting Date if settlement is in
accordance with Section (D)(1), (D)(2) or (D)(3) below; or (iii) in the case of
settlement in accordance with Section (C)(1), (D)(4) or (D)(5) below, the date
of the Participant’s “Separation from Service” (within the meaning of the
Committee’s established methodology for determining “Separation from Service”
for purposes of Section 409A (as defined below)) or the date of Disability, as
applicable. Settlement under this Section (B)(5) shall be made at the time
specified under Section (B)(2), (B)(4), (C)(1), (C)(2) or (D), as applicable.

(C)Separation from Service.

(1)Notwithstanding Section (B) above, if, after the Date of Award and prior to
December 31, 2017 (the “Final Performance Date”), the Participant incurs a
Disability (as defined below) or a Separation from Service from the Company
Group due to death, the PSUs having a Vesting Date after such event shall vest
immediately and the final number of Awarded Shares with respect to each such
Vesting Date shall equal the Target Number of PSUs eligible to vest on such
Vesting Date (collectively, the “Target Number of Then-Unvested PSUs”) and the
Participant (or the Participant’s beneficiary or legal representative, if
applicable) shall not be entitled to any additional Shares based on the
Company’s achievement of actual Performance Measures in accordance with Exhibit
A in respect of any such PSUs. The Target Number of Then-Unvested PSUs shall be
paid to the Participant (or the Participant’s beneficiary or legal
representative, if applicable) within thirty (30) days following the
Participant’s Disability or Separation from Service due to death, and references
to “Awarded Shares” in Sections (B) and (L) in respect of PSUs having a Vesting
Date after such event shall instead mean the Shares delivered pursuant to this
sentence. The Participant (or the Participant’s beneficiary or legal
representative, if applicable) shall also be entitled to receive all credited
and unpaid dividend equivalents with respect to the Target Number of
Then-Unvested PSUs and such dividend equivalents shall be payable at the same
time such the Target Number of Then-Unvested PSUs are paid in accordance with
this Section (C)(1). “Disability” shall have the same meaning as defined in the
Company’s applicable long-term disability plan or policy last in effect prior to
the first date the Participant suffers from such Disability; provided, however,
to the extent a “Disability” event does not also constitute a “Disability” as
defined in Section 409A, such Disability event shall not constitute a Disability
for purposes of this Section (C)(1).

(2)Notwithstanding Section (B) above and subject to Section (D) below, if after
the Date of Award and prior to the Final Performance Date, the Participant
incurs a Separation from Service due to the Participant’s Retirement (as defined
below) or initiated by the Company without Cause (as defined below and
including, for the avoidance of doubt, in connection with a sale of a business
unit), and subject to the terms and conditions of the Plan and this Award
Agreement, including Section (L) below, on the date of such Separation from
Service, the Target Number of PSUs eligible to vest on the immediately following
Vesting Date shall be pro rated by multiplying the Target Number of PSUs
eligible to vest on such Vesting Date by a fraction, (i) the numerator as the
number of full and partial months that have transpired between the first day of
the then-current calendar year and the date of such Separation from Service,
rounded up to a whole number, and (ii) the denominator as 12 (the “Pro-Rata
Target Number of Next Vesting PSUs”). Calculation and payment of the final
number of Awarded Shares, if any, payable to the Participant based on the
Pro-Rata Target Number of Next Vesting PSUs (and any credited and unpaid
dividend equivalents) shall be made in accordance with Section (B) above and
Exhibit A, except the Participant shall no longer be required to be continually
employed with the Company Group until the immediately following Vesting Date as
provided in Section (B)(1) above.

(3)“Retirement” is defined as the Participant’s election to retire upon or after
(A) attaining age 55 with at least 11 years of service with the Company Group or
(B) attaining age 65 with at least 5 years of service with the Company Group, in
each case as determined in accordance with the Company Group’s policies and
procedures. “Cause” means any of the following: (i) the commission of a
misdemeanor involving moral turpitude or a felony; (ii) the Participant’s act or
omission that causes or may reasonably be expected to cause material injury to
the Company Group, its vendors, customers, business partners or affiliates or
that results or is intended to result in personal gain at the expense of the
Company Group, its vendors, customers, business partners or affiliates; (iii)
the Participant’s substantial and continuing neglect of his or her job
responsibilities for the Company Group (including excessive unauthorized
absenteeism); (iv) the Participant’s failure to comply with, or violation of,
the Company Group’s Code of Business Conduct; (v) the Participant’s act or
omission, whether or not performed in the workplace, that precludes the
Participant’s employment with any member of the Company Group by virtue of
Section 19 of the Federal Deposit Insurance Act; and (vi) the Participant’s
violation of any federal or state securities or banking laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or exchange or association of which the Participant or member of the
Company Group is a member.

(4)If, prior to the Final Performance Date, the Participant’s employment with
the Company Group terminates for any reason, any unvested PSUs, except to the
extent provided for in this Section (C) or Section (D) below, shall be cancelled
immediately and the Participant shall immediately forfeit any rights to, and
shall not be entitled to receive any payments with respect to, the PSUs
including, without limitation, dividend equivalents pursuant to Section (B)(4).

2

 

(D)Change of Control.

(1)Notwithstanding Section (B) above and subject to Sections (D)(2), (D)(4) and
(D)(5) below, if, during the Participant’s employment with the Company Group but
prior to the Final Performance Date, a Change of Control occurs, then for
purposes of Section (B) above, the Performance Measures for any uncompleted
Performance Period(s) shall be deemed to have been satisfied at the “Target
Levels” as defined and set forth in Exhibit A and the final number of Shares
awarded to the Participant, subject to the Participant’s compliance with the
terms and conditions of Section (B)(1) above (including, without limitation, the
Participant’s continued employment with the Company Group until the applicable
Vesting Date(s)), shall equal the Target Number of Then-Unvested PSUs. Following
the applicable Vesting Date(s), Shares equal to the Target Number of PSUs
eligible to vest on such Vesting Date (and any credited and unpaid dividend
equivalents) shall be delivered to the Participant in accordance with Sections
(B)(1) and (B)(2), as determined by the Committee in its sole discretion, but in
no event later than March 15 immediately following the applicable Vesting Date,
and the Participant shall not be entitled to any additional Shares based on the
Company’s achievement of actual Performance Measures in accordance with
Exhibit A. If this Section (D)(1) is applicable, all references to “Awarded
Shares” in Sections (B) and (L) in respect of PSUs having uncompleted
Performance Periods at the time of a Change of Control shall mean the Shares
delivered pursuant to this Section instead.

(2)Notwithstanding Section (C)(2) and (D)(1) above, if, (i) during the
Participant’s employment with the Company Group, but prior to the Final
Performance Date, a Change of Control occurs and (ii) the Participant incurs a
Separation from Service that is described in Section (C)(2) above prior to the
Final Performance Date and such Separation of Service occurs more than two years
following such Change of Control, then, the number of Awarded Shares awarded to
the Participant in respect of PSUs eligible to vest on the immediately following
Vesting Date, subject to the terms and conditions set forth in Section (L)
below, shall equal the Pro-Rata Target Number of Next Vesting PSUs attributable
to such Separation from Service (the “Pro-Rata Awarded Shares”). The Pro-Rata
Awarded Shares (and any credited and unpaid dividend equivalents) shall be
delivered to the Participant following such Vesting Date, as determined by the
Committee in its sole discretion, but in no event later than March 15
immediately following such Vesting Date, and the Participant shall not be
entitled to any additional Shares based on the Company’s achievement of actual
Performance Measures in accordance with Exhibit A. If this Section (D)(2) is
applicable, all references to “Awarded Shares” in Sections (B), (C)(2) and (L)
in respect of any PSUs eligible to vest on the Vesting Date immediately
following the Separation from Service shall mean Pro-Rata Awarded Shares
instead. For the avoidance of doubt, this Section will not affect the number of
Shares delivered to the Participant in respect of any PSUs eligible to vest
before the Separation of Service.

(3)Notwithstanding Section (C)(2) above, if, following the Participant’s
Separation from Service described in Section (C)(2) above a Change of Control
occurs prior to the Vesting Date immediately following such Separation from
Service, then for purposes of Section (C)(2) above, the Performance Measures
shall be deemed to have been satisfied at the “Target Levels” as defined and set
forth in Exhibit A and the final number of Shares awarded to the Participant in
respect of PSUs eligible to vest on the immediately following Vesting Date,
subject to the terms and conditions of Section (L) below, shall equal the
Pro-Rata Awarded Shares. The Pro-Rata Awarded Shares (and any credited and
unpaid dividend equivalents) shall be delivered to the Participant following
such Vesting Date, as determined by the Committee in its sole discretion, but in
no event later than March 15 immediately following such Vesting Date, and the
Participant shall not be entitled to any additional Shares based on the
Company’s achievement of actual Performance Measures in accordance with
Exhibit A. If this Section (D)(3) is applicable, all references to “Awarded
Shares” in Sections (B), (C)(2) and (L) in respect of PSUs eligible to vest on
the Vesting Date immediately following the Separation from Service shall mean
Pro-Rata Awarded Shares instead. For the avoidance of doubt, this Section will
not affect the number of Shares delivered to the Participant in respect of any
PSUs eligible to vest before the Change of Control.

(4)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if (i) prior to the Final Performance Date, a Change of Control
occurs and (ii) within two years following such Change of Control, the
Participant incurs a Separation from Service prior to the Final Performance Date
that is (1) initiated by the Company without Cause, or (2) initiated by the
Participant for “Good Reason” (as defined below), the PSUs then outstanding
shall vest immediately on such Separation from Service and the aggregate number
of Awarded Shares awarded to the Participant in respect of any PSUs having a
Vesting Date after such Separation Service shall equal the Target Number of
Then-Unvested PSUs. Such Awarded Shares (and any credited and unpaid dividend
equivalents) shall be settled within thirty (30) days following such Separation
from Service, unless such accelerated vesting and settlement of PSUs (and
dividend equivalents) following the Participant’s Separation from Service is
prohibited or limited by applicable law and/or regulation. For the avoidance of
doubt, this Section will not affect the number of Shares delivered to the
Participant in respect of any PSUs eligible to vest before the Separation of
Service. The Participant shall not be entitled to any additional Shares based on
the Company’s achievement of actual Performance Measures in accordance with
Exhibit A. “Good Reason” shall mean, without the Participant’s consent, a
material diminution of the Participant’s (x) base salary and incentive
compensation opportunity (except in the event of a compensation reduction
applicable to the Participant and other employees of comparable rank and/or
status) or (y) duties and responsibilities (except a temporary reduction while
the Participant is physically or mentally incapacitated or a modification in the
duties and/or responsibilities of the Participant and other employees of
comparable rank and/or status following a Control of Control), provided, that a
Separation from Service for Good Reason shall not occur unless (A) the
Participant has provided the Company written notice specifying in detail the
alleged condition of Good Reason within thirty (30) days of the occurrence of
such condition; (B) the Company has failed to cure such

3

 

alleged condition within ninety (90) days following the Company’s receipt of
such written notice; and (C) if the Committee (or its designee) has determined
that the Company has failed to cure such alleged condition, the Participant
initiates a Separation from Service within five (5) days following the end of
such 90-day cure period.

(5)Notwithstanding any provision contained in the Plan or this Award Agreement
to the contrary, if (i) prior to the Final Performance Date, a Change of Control
occurs and (ii) within two years following such Change of Control, the
Participant incurs a Separation from Service due to the Participant’s Retirement
prior to the Final Performance Date, then the number of Awarded Shares awarded
to the Participant in respect of PSUs eligible to vest on the immediately
following Vesting Date, subject to the terms and conditions set forth in Section
(L) below, shall equal the Pro-Rata Awarded Shares, and the Participant shall
not be entitled to any additional Shares based on the Company’s achievement of
actual Performance Measures in accordance with Exhibit A. The Pro Rata Awarded
Shares (and any credited and unpaid dividend equivalents thereon) shall be
delivered to the Participant within thirty (30) days following such Separation
from Service, unless such accelerated vesting and settlement of PSUs (and
dividend equivalents) following the Participant’s Separation from Service is
prohibited or limited by applicable law and/or regulation. If this Section
(D)(5) is applicable, all references to “Awarded Shares” in Sections (B) and (L)
in respect of PSUs eligible to vest on the Vesting Date immediately following
the Separation from Services shall mean the Pro Rata Awarded Shares instead. For
the avoidance of doubt, this Section will not affect the number of Shares
delivered to the Participant in respect of any PSUs eligible to vest before the
Separation of Service.

(6)For the avoidance of doubt, if a Change of Control occurs on or following a
Vesting Date (including the Final Performance Date) but prior to the relevant
Determination Date, the Awarded Shares in respect of PSUs eligible to vest on
such Vesting Date, if any, shall be determined under Section (B)(1) or (C)(2)
above based on actual achievement of the Performance Measures in accordance with
Exhibit A.

(E)Transferability. The PSUs are not transferable other than by last will and
testament, by the laws of descent and distribution pursuant to a domestic
relations order, or as otherwise permitted under Section 12 of the Plan.

(F)Incorporation of Plan. The Plan includes terms and conditions governing all
Awards granted thereunder and is incorporated into this Award Agreement by
reference unless specifically stated herein. This Award Agreement and the rights
of the Participant hereunder are subject to the terms and conditions of the
Plan, as amended from time to time and as supplemented by this Award Agreement,
and to such rules and regulations as the Committee may adopt under the Plan. If
there is any inconsistency between the terms of this Award Agreement and the
terms of the Plan, the Plan’s terms shall supersede and replace the conflicting
terms of this Award Agreement.

(G)No Entitlements.

(1)Neither the Plan nor the Award Agreement confers on the Participant any right
or entitlement to receive compensation, including, without limitation, any base
salary or incentive compensation, in any specific amount for any future fiscal
year (including, without limitation, any grants of future Awards under the Plan)
nor impacts in any way the Company Group’s determination of the amount, if any,
of the Participant’s base salary or incentive compensation. This Award of PSUs
made under this Award Agreement is completely independent of any other Awards or
grants and is made at the sole discretion of the Company. The PSUs do not
constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the year of grant or
any prior or later years and shall not be included in, nor have any effect on or
be deemed earned in any respect, in connection with the determination of
employment-related rights or benefits under law or any employee benefit plan or
similar arrangement provided by the Company Group (including, without
limitation, severance, termination of employment and pension benefits), unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Company Group. The benefits provided pursuant to the PSUs are in no
way secured, guaranteed or warranted by the Company Group.

(2)The PSUs are awarded to the Participant by virtue of the Participant’s
employment with, and services performed for, the Company Group. The Plan or the
Award Agreement does not constitute an employment agreement. Nothing in the Plan
or the Award Agreement shall modify the terms of the Participant’s employment,
including, without limitation, the Participant’s status as an “at will” employee
of the Company Group, if applicable.

(3)Subject to any applicable employment agreement, the Company reserves the
right to change the terms and conditions of the Participant’s employment,
including the division, subsidiary or department in which the Participant is
employed. None of the Plan or the Award Agreement, the grant of PSUs, nor any
action taken or omitted to be taken under the Plan or the Award Agreement shall
be deemed to create or confer on the Participant any right to be retained in the
employ of the Company Group, or to interfere with or to limit in any way the
right of the Company Group to terminate the Participant’s employment at any
time. Moreover, the Separation from Service provisions set forth in Section (C)
or (D), as applicable, only apply to the treatment of the PSUs in the specified
circumstances and shall not otherwise affect the Participant’s employment
relationship. By accepting this Award Agreement, the Participant waives any and
all rights to compensation or damages in consequence of the termination of the
Participant’s office or employment for any reason whatsoever to the extent such
rights arise or may arise from the Participant’s ceasing to have rights under,
or be entitled to receive payment in respect of, any unvested PSUs that are
cancelled or forfeited as a result of such termination, or from the loss or
diminution in value of such rights or entitlements, including by reason of the
operation of the terms of the Plan, this Award Agreement or the provisions of

4

 

any statute or law to taxation. This waiver applies whether or not such
termination amounts to a wrongful discharge or unfair dismissal.

(H)No Rights as a Stockholder. The Participant will have no rights as a
stockholder with respect to Shares covered by this Award Agreement (including
voting rights) until the date the Participant or his nominee becomes the holder
of record of such Shares on an applicable Settlement Date or as provided in
Section (C) or (D) above, if applicable.

(I)Securities Representation. The grant of the PSUs and issuance of Shares upon
vesting of the PSUs shall be subject to, and in compliance with, all applicable
requirements of federal, state or foreign securities law. No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed. As a condition to the settlement of the
PSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation.

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(1)He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this section (I)(1); and

(2)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(3)If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Shares of the Company, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.

(J)Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
certified mail, postage and fees prepaid, or internationally recognized express
mail service, as follows:

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.

 

(K)Transfer of Personal Data. In order to facilitate the administration of this
Award, it will be necessary for the Company Group to collect, hold, and process
certain personal information about the Participant. As a condition of accepting
this Award, the Participant authorizes, agrees and unambiguously consents to the
Company Group collecting, using, disclosing, holding and processing personal
data and transferring such data to third parties (collectively, the “Data
Recipients”) for the primary purpose of the Participant’s participation in, and
the general administration of, the Plan and to the transmission by the Company
Group of any personal data information related to the PSUs awarded under this
Award Agreement, as required in connection with the Participant’s participation
in the Plan (including, without limitation, the administration of the Plan) out
of the Participant’s home country and including to countries with less data
protection than the data protection provided by the Participant’s home country.
This authorization and consent is freely given by the Participant. The
Participant acknowledges that he/she has been informed that upon request, the
Company will provide the name or title and contact information for an officer or
employee of the Company Group who is able to answer questions about the
collection, use and disclosure of personal data information.

(1)The Data Recipients will treat the Participant’s personal data as private and
confidential and will not disclose such data for purposes other than the
management and administration of this Award and will take reasonable measures to
keep the Participant’s personal data private, confidential, accurate and
current.

 

(2)Where the transfer is to a destination outside the country to which the
Participant is employed, or outside the European Economic Area for Participants
employed by the Company Group in the United Kingdom or Ireland, the Company
shall take reasonable steps to ensure that the Participant’s personal data
continues to be adequately protected and securely held. By accepting this Award,
the Participant acknowledges that personal information about

5

 

the Participant may be transferred to a country that does not offer the same
level of data protection as the country in which the Participant is employed.

 

(L)Cancellation; Recoupment; Related Matters.

(1)In the event of a material restatement of the Company’s financial statements
with respect to any Performance Period, the Committee (or its designee) shall
review those facts and circumstances underlying the restatement that the
Committee (or its designee) determines in its sole discretion as relevant (which
may include, without limitation, the Participant’s status and responsibility
within the organization, any potential wrongdoing by the Participant and whether
the restatement was the result of negligence, intentional or gross misconduct or
other conduct, including any acts or failures to act, detrimental to the Company
insofar as it caused material financial or reputational harm to the Company or
its business activities), and the Committee (or its designee), in its sole
discretion, may direct the Company to (i) cancel any outstanding PSUs (whether
or not vested, and including any credited and unpaid dividend equivalents), and
the Participant shall forfeit any rights to such canceled PSUs and / or (ii)
recover from the Participant an amount equal to the Fair Market Value
(determined as of the applicable Settlement Date) of the net number of Shares
distributed to the Participant pursuant to this Award Agreement within the 12
months immediately preceding the Committee’s determination.

(2)In the event that the Committee (or its designee), in its sole discretion,
determines that this grant of PSUs was based, in whole or in part, on materially
inaccurate financial or performance metrics for any period preceding the
granting of this Award, whether or not a financial restatement is required and
whether or not the Participant was responsible for the inaccuracy, then the
Committee (or its designee), in its sole discretion, may direct the Company to
(i) cancel any outstanding PSUs (whether or not vested, and including any
credited and unpaid dividend equivalents), and the Participant shall forfeit any
rights to such canceled PSUs and / or (ii) recover from the Participant an
amount equal to the Fair Market Value (determined as of the applicable
Settlement Date) of the net number of Shares distributed to the Participant
pursuant to this Award Agreement within the 12 months immediately preceding the
Committee’s determination.

(3)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has failed to comply with the
Company’s risk policies or standards and/or improperly or with gross negligence
failed to properly identify, raise or assess, in a timely manner and as
reasonably expected, risks and / or concerns with respect to risks material to
the Company or its business activities, then the Committee (or its designee), in
its sole discretion, may direct the Company to (i) cancel any outstanding PSUs
(whether or not vested, and including any credited and unpaid dividend
equivalents), and the Participant shall forfeit any rights to such canceled PSUs
and / or (ii) recover from the Participant an amount equal to the Fair Market
Value (determined as of the applicable Settlement Date) of the net number of
Shares distributed to the Participant pursuant to this Award Agreement within
the 12 months immediately preceding the Committee’s determination.

(4)In the event that the Committee (or its designee), in its sole discretion,
determines at any time that the Participant has breached (i) any provisions
relating to non-competition, non-solicitation, confidential information or
inventions or proprietary property in any employment agreement or other
agreement in effect between the Participant and the Company or an Affiliate or
(ii) the provisions of Exhibit B during the Participant’s employment or the one
year period following the Participant’s Separation from Service from the Company
Group, then the Committee (or its designee), in its sole discretion, may direct
the Company to (a) cancel any outstanding PSUs (whether or not vested, and
including any credited and unpaid dividend equivalents), and the Participant
shall forfeit any rights to such canceled PSUs and / or (b) recover from the
Participant an amount equal to the Fair Market Value (determined as of the
applicable Settlement Date) of the net number of Shares distributed to the
Participant pursuant to this Award Agreement within the 12 months immediately
preceding the Committee’s determination; provided that the provisions of subpart
(b) shall not apply if the breach is only a breach of the non-competition
provisions in Exhibit B.

(5)In the event the Committee (or its designee), in its sole discretion,
determines that the Participant has engaged in “Detrimental Conduct” (as defined
below) or violated any of the Company Policies (as defined below) during the
Participant’s employment, including if such determination is made following the
Participant’s termination of employment; then the Committee (or its designee),
in its sole discretion, may direct the Company to (i) cancel any outstanding
PSUs (whether or not vested, and including any credited and unpaid dividend
equivalents), and the Participant shall forfeit any rights to such canceled PSUs
and / or (ii) recover from the Participant an amount equal to the Fair Market
Value (determined as of the applicable Settlement Date) of the net number of
Shares distributed to the Participant pursuant to this Award Agreement within
the 12 months immediately preceding the Committee’s determination. “Detrimental
Conduct” shall mean: (i) any conduct that would constitute “cause” under the
Participant’s employment agreement or similar agreement with the Company or its
Affiliates, if any, or if the Participant’s employment has terminated and the
Committee discovers thereafter that the Participant’s employment could have or
should have been terminated for Cause; or (ii) fraud, gross negligence, or other
wrongdoing or malfeasance. “Company Policies” shall mean the Company policies
and procedures in effect from time to time, including, without limitation,
policies and procedures with respect to the Company’s “Regulatory Credit
Classifications” (as defined in the Company’s Annual Report on Form 10-K filed
with the Securities Exchange Commission on March 1, 2013 (the “Form 10-K”)), and
as amended from time to time, and any credit risk policies and procedures in
effect from time to time.

6

 

(6)Notwithstanding anything contained in the Plan or this Award Agreement to the
contrary, to the extent that the Company is required by law to include any
additional recoupment, recovery or forfeiture provisions to outstanding Awards,
then such additional provisions shall also apply to this Award Agreement as if
they had been included as of the Date of Award and in the manner determined by
the Committee in its sole discretion.

(7)The remedies provided for in this Award Agreement shall be cumulative and not
exclusive, and the Participant agrees and acknowledges that the enforcement by
the Company of its rights hereunder shall not in any manner impair, restrict or
limit the right of the Company to seek injunctive and other equitable or legal
relief under applicable law or the terms of any other agreement between the
Company and the Participant.

(M)Miscellaneous.

(1)It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

(2)The Board may at any time, or from time to time, terminate, amend, modify or
suspend the Plan, and the Board or the Committee may amend or modify this Award
Agreement at any time; provided, however, that, except as provided herein, no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.

(3)This Award Agreement is intended to comply with, or be exempt from, Section
409A of the Code and the regulations and guidance promulgated thereunder
(“Section 409A”), and accordingly, to the maximum extent permitted, this Award
Agreement shall be interpreted in a manner intended to be in compliance
therewith. In no event whatsoever shall the Company Group be liable for any
additional tax, interest or penalty that may be imposed on the Participant by
Section 409A or any damages for failing to comply with Section 409A. If any
provision of the Plan or the Award Agreement would, in the sole discretion of
the Committee, result or likely result in the imposition on the Participant, a
beneficiary or any other person of additional taxes or a penalty tax under
Section 409A, the Committee may modify the terms of the Plan or the Award
Agreement, without the consent of the Participant, beneficiary or such other
person, in the manner that the Committee, in its sole discretion, may determine
to be necessary or advisable to avoid the imposition of such penalty tax.
Notwithstanding anything to the contrary in the Plan or the Award Agreement, to
the extent that the Participant is a “Specified Employee” (within the meaning of
the Committee’s established methodology for determining “Specified Employees”
for purposes of Section 409A), payment or distribution of any amounts with
respect to the PSUs that are subject to Section 409A will be made as soon as
practicable following the first business day of the seventh month following the
Participant’s Separation from Service from the Company Group or, if earlier, the
date of the Participant’s death.

(4)Delivery of the Shares underlying the PSUs or payment in cash (if permitted
pursuant to Section (B)(5)) upon settlement is subject to the Participant
satisfying all applicable federal, state, provincial, local, domestic and
foreign taxes and other statutory obligations (including, without limitation,
the Participant’s FICA obligation, National Insurance Contributions or Canada
Pension Plan contributions, as applicable), provided that any Participant that
is subject to tax regulation in the United Kingdom or Ireland shall also be
subject to the provisions of Exhibit C attached hereto, if applicable. The
Company shall have the power and the right to (i) deduct or withhold from all
amounts payable to the Participant pursuant to the PSUs or otherwise, or (ii)
require the Participant to remit to the Company, an amount sufficient to satisfy
any applicable taxes required by law. The Company may permit or require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
Shares that would otherwise be received upon settlement of the PSUs.

(5)The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Award Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award Agreement in the possession
of the Participant.

(6)This Award Agreement shall be subject to all applicable laws, rules,
guidelines and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required, or the Committee determines
are advisable, including but not limited to any applicable laws or the rules,
codes, or guidelines of any statutory or regulatory body in any jurisdiction
relating to the remuneration of any Participant (in each case as may be in force
from time to time). The Participant agrees to take all steps the Company
determines are necessary to comply with all applicable provisions of federal,
state and foreign securities law in exercising his or her rights under this
Award Agreement.

(7)Nothing in the Plan or this Agreement should be construed as providing the
Participant with financial, tax, legal or other advice with respect to the PSUs.
The Company recommends that the Participant consult with his or her financial,
tax, legal and other advisors to provide advice in connection with the PSUs.

(8)All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect

7

 

purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

(9)To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

(10)This Award Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

(11)The Participant agrees that the Company may, to the extent permitted by
applicable law and as provided for in Section 17(g) of the Plan, retain for
itself securities or funds otherwise payable to the Participant pursuant to this
Award Agreement, or any other Award Agreement under the Plan, to satisfy any
obligation or debt that the Participant owes the Company or its affiliates under
any Award Agreement, the Plan or otherwise; provided that the Company may not
retain such funds or securities and set off such obligations or liabilities
until such time as they would otherwise be distributable to the Participant, and
to the extent that Section 409A is applicable, such offset shall not exceed the
maximum offset then permitted under Section 409A.

(12)The Participant acknowledges that if he or she moves to another country
during the term of this Award Agreement, additional terms and conditions may
apply and as provided for in Section 17(f) of the Plan and the Company reserves
the right to impose other requirements to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Award Agreement. The Participant agrees to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.

(13)The Participant acknowledges that he or she has reviewed the Company
Policies, understands the Company Policies and agrees to be subject to the
Company Policies that are applicable to the Participant, including, without
limitation, the Regulatory Credit Classifications and any credit risk policies
in effect from time to time.

(14)The Participant acknowledges that the Company is subject to certain
regulatory restrictions that may, under certain circumstances, prohibit the
accelerated vesting and distribution of any unvested PSUs as a result of, or
following, a Participant’s Separation from Service.

(15)The Participant acknowledges that his or her participation in the Plan as a
result of this Award Agreement is further good and valuable consideration for
the Participant’s obligations under any non-competition, non-solicitation,
confidentiality or similar agreement between the Participant and the Company.

(16)Neither this Award Agreement or the Shares that may be awarded hereunder
represent any right to the payment of earned wages, and the rights of the
Participant with respect to any Shares remains fully contingent and subject to
the vesting and other terms and conditions of this Award Agreement.

(17)Any cash payment made pursuant to Section (B)(4) or (B)(5) of this Award
Agreement shall be calculated, where necessary, by reference to the prevailing
U.S. dollar exchange rate on the proposed payment date (as determined by the
Committee in its sole discretion).

(N)Acceptance of Award. By accepting this Award of Performance Share Units, the
Participant is agreeing to all of the terms contained in this Award Agreement,
including the terms and conditions with respect to the vesting of the PSUs
attached hereto as Exhibit A, the non-competition and non-solicitation provision
attached hereto as Exhibit B and tax provisions attached hereto as Exhibit C (if
applicable). The Participant may accept this Award by indicating acceptance by
e-mail or such other electronic means as the Company may designate in writing or
by signing this Award Agreement if the Company does not require acceptance by
email or such other electronic means. If the Participant desires to refuse the
Award, the Participant must notify the Company in writing. Such notification
should be sent to CIT Group Inc., Attention: Senior Vice President, Compensation
and Benefits, 1 CIT Drive, Livingston, New Jersey 07039, no later than thirty
(30) days after the Date of Award. If the Participant declines the Award, it
will be cancelled as of the Date of Award.

 

8

 

IN WITNESS WHEREOF, this Award Agreement (including any exhibits attached
hereto) has been executed by the Company by one of its duly authorized officers
as of the Date of Award.

 

CIT Group Inc.

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

9

 

EXHIBIT A

 

Vesting Terms and Conditions of the Performance Share Units

 

This Exhibit A sets forth the manner in which the number of Awarded Shares will
be determined, if any.

 

(A)Definitions. All capitalized terms shall have the meanings ascribed to them
in the Award Agreement, unless specifically set forth otherwise herein. In
addition, the following terms used in this Exhibit A shall have the meanings set
forth below:

 

(1)“ROTCE” means pre-tax income as a percentage of “Tangible Common Equity” for
the applicable Performance Period. The Committee may adjust ROTCE, in its sole
discretion, to exclude specific items that may be applicable during any
Performance Period.

 

(2)“Tangible Common Equity” means common stockholders’ equity less goodwill and
intangible assets.

 

(3)“Credit Provision” means the provision for credit losses as a percent of
Average Earning Assets.

 

(4)“Average Earning Assets” is a non-GAAP measurement computed using month end
balances and is the average of Loans, operating lease equipment, and assets held
for sale, less the credit balances of factoring clients.

 

(5)“Loans” shall have such meaning as set forth in the Company’s Form 10-K, and
as amended from time to time, and generally includes loans, capital lease
receivables and factoring receivables.

 

(6)“Credit Provision Modifier” means a modifier that can decrease of increase
the applicable Percentage by 25% based on Credit Provision for the applicable
Performance Period.

 

(7)“Percentage” shall be the number expressed in the Performance Measure Factor
Grid. The threshold Percentage is 50% and the maximum Percentage is 150%.

 

(8)“Performance Measure Factor Grid” means the chart in Paragraph (C) below that
provides the applicable Percentage based on the levels of the Performance
Measures that have been achieved.

 

(9)“Performance Measures” means the performance measurements of ROTCE and Credit
Provision used to determine the calculation of PSUs earned in accordance with
this Exhibit A.

 

(10)“Performance Period” means for Tranche 1, the period from January 1, 2015
through December 31, 2015; for Tranche 2, the period from January 1, 2015 to
December 31, 2017; and for Tranche 3, the period from January 1, 2015 to
December 31, 2017.

 

(B)In General. The total number of Shares deliverable to the Participant based
on achievement of the Performance Measures shall be equal to the number of PSUs
eligible to vest multiplied by the applicable Percentage based on the specified
levels of Performance Measures that have been achieved during the applicable
Performance Period as provided in the Performance Measure Factor Grid, subject
to Paragraph (C)(3) below and unless otherwise specified in the Award Agreement.

 

(C)Performance Measure Factor Grid:

 

        Credit Provision Modifier         >[●] bps [●] bps [●] bps – [●] bps [●]
bps <[●] bps         -25% -25% +0% +25% +25%       Payout Before Modifier Payout
With Modifier

ROTCE

 

<[●]% 0% 0% up to 50% at Discretion of the Compensation Committee [●]% 50.0%
50.0% 50.0% 50.0% 62.5% 62.5% [●]% 57.5% 50.0% 50.0% 57.5% 71.9% 71.9% [●]%
65.0% 50.0% 50.0% 65.0% 81.3% 81.3% [●]% 72.5% 54.4% 54.4% 72.5% 90.6% 90.6%
[●]% 80.0% 60.0% 60.0% 80.0% 100.0% 100.0% [●]% 87.5% 65.6% 65.6% 87.5% 109.4%
109.4% [●]% 95.0% 71.3% 71.3% 95.0% 118.8% 118.8% [●]% – [●]% 100.0% 75.0% 75.0%
100.0% 125.0% 125.0% [●]% 105.0% 80.0% 80.0% 105.0% 130.0% 130.0% [●]% 112.5%
87.5% 87.5% 112.5% 137.5% 137.5% [●]% 120.0% 95.0% 95.0% 120.0% 145.0% 145.0%
[●]% 127.5% 102.5% 102.5% 127.5% 150.0% 150.0% [●]% 135.0% 110.0% 110.0% 135.0%
150.0% 150.0% [●]% 142.5% 117.5% 117.5% 142.5% 150.0% 150.0% [●]% 150.0% 125.0%
125.0% 150.0% 150.0% 150.0%                  

10

 



 

(1)If the levels of Performance Measures attained falls between the amounts
shown above, the applicable Percentage will be determined by interpolation
between the respective amounts shown above.

 

(2)The “Target Level” for ROTCE is [●]% to [●]%, the “Target Level” for the
Credit Provision Modifier is [●] bps to [●] bps, and the “Minimum Level” for
ROTCE is [●]%.

 

(3)If the Minimum Level for ROTCE is not met for any Performance Year, the
tranche of PSUs eligible to vest for such Performance Year will be forfeited as
of the applicable Vesting Date. Notwithstanding the foregoing, the Committee may
determine that a portion of the PSUs eligible to vest for such Performance Year,
not to exceed 50% of such PSUs, will vest after taking into account such factors
as (i) the magnitude of ROTCE below the Minimum Level (including positive or
negative variance from plan), (ii) the Participant’s degree of involvement
(including the degree to which the Participant was involved in decisions that
are determined to have contributed to ROTCE below the Minimum Level), (iii) the
Participant’s performance and (iv) such other factors as deemed appropriate. 
Any such determination will be in the sole discretion of the Committee and will
be final and binding.

 

(D)Committee Determination. The Committee shall, in its sole discretion,
determine the level of Performance Measures that have been satisfied during any
Performance Period and the applicable Percentage to be used to determine the
number of earned PSUs, if any, based on the application of the Performance
Measure Factor Grid. The Committee may, in its sole discretion, adjust the
Performance Measures and the Performance Measure Factor Grid to exclude the
effect of any corporate acquisition or divestiture after the date hereof on
satisfaction of the Performance Measures.

11

 

EXHIBIT B

 

Non-Competition and Non-Solicitation Provision

 

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

1.Non-Competition following Retirement. Following Participant’s Retirement
through each Settlement Date, Participant shall not, without the Company Group’s
prior written consent, engage directly or indirectly in any Competing Business
whether as an employer, officer, director, owner, stockholder, employee,
partner, member, joint venturer or consultant. The Committee (or its designee)
may, in its sole discretion, require Participant to submit on or prior to each
Vesting Date an affidavit certifying that Participant has not breached this
non-competition restriction, and may condition vesting and settlement of all
unvested PSUs on the timely receipt of such affidavit. The geographic reach of
this non-competition restriction shall be the territory which is co-extensive
with the Company Group’s business and the Participant’s responsibilities in the
last twenty-four (24) months of employment. Nothing in this non-competition
restriction prevents Participant from owning not more than 2% of the equity of a
publicly traded entity. For the avoidance of doubt, this non-competition
restriction shall not apply to a termination of employment for any reason other
than Participant’s Retirement.

2.Non-Solicitation of Customers and Clients. During employment with the Company
Group and for one year thereafter, the Participant shall not, directly or
indirectly, (i) solicit for any Competing Business any client of the Company
Group or any specifically identified prospective client of the Company Group, or
(ii) cause a client or any specifically identified prospective client of the
Company Group to terminate or diminish its business with the Company Group.
These restrictions shall apply only to clients of the Company Group or
specifically identified prospective clients of the Company Group which the
Participant solicited, with which the Participant maintained a business
relationship for the Company Group, or about which the Participant obtained
Confidential Information on behalf of the Company Group, in the last twenty-four
(24) months of employment with the Company Group.

3.Non-Solicitation of Employees. During employment with the Company Group and
for one year thereafter, the Participant shall not, directly or indirectly, (i)
solicit, recruit, induce or otherwise encourage any Company Group employees to
end their employment with the Company Group or to engage in any Competing
Business; or (ii) hire or retain as an independent consultant/contractor, on
behalf of any Competing Business, any person who was employed with the Company
Group within the preceding six months.

4.Definitions.

(a)“Competing Business” means any person or entity that competes with the
Company Group in the sale, marketing, production, distribution, research or
development of Competing Products in the same markets.

(b)“Competing Products” means any product or service in existence or under
development that competes with any product or service of the Company Group about
which the Participant obtained Confidential Information or for which the
Participant provided advisory services or had sales, origination, marketing,
production, distribution, research or development responsibilities in the last
twenty-four (24) months of employment with the Company Group.

(c)"Confidential Information" means information in print, audio, visual,
digital, electronically-stored or any other form, which the Company Group has
acquired and keeps confidential or that is not otherwise known publicly or to
the Company Group’s competitors, which includes but is not limited to the
Company Group’s trade secrets, business or marketing plans and strategies,
prices and rates, financial data, personnel records, client lists and contact
information, client accounts, profit margins, analyses, research and
developments, know how, methodologies, designs, inventions, innovations,
processes, security and proprietary technology.

12

 

EXHIBIT C

 

Applicable Foreign Tax Provisions

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

United Kingdom:

 

The Participant shall also, if requested by the Company, enter into any tax or
National Insurance Contributions agreement or election the Company deems
necessary, including, without limitation, any election under Section 431 of the
Income Tax (Earnings and Pensions) Act 2003 in respect of the acquisition of the
RSUs or the Shares issued thereunder.

 

Ireland:

In a case where the Company or an Affiliate or any other person (the “Relevant
Person”) is obliged to (or would suffer a disadvantage if they were not to)
account for any tax (in any jurisdiction) by virtue of the receipt of any
benefit under this Award Agreement or the Plan (whether in cash or Shares) or
for any pay related social insurance contributions that are payable or
assessable (which, unless the Committee determines otherwise when this Award was
made, shall not include employer’s pay related social insurance contributions in
Ireland) (together, the “Tax Liability”), the Participant (or his personal
representatives) must either:

(1) make a payment to the Relevant Person of an amount equal to the Tax
Liability; or

(2) enter into arrangements acceptable to the Relevant Person to secure that
such a payment is made (whether by authorizing the sale of some or all of the
Shares on his or her behalf and the payment to the Relevant Person of the
relevant amount out of the proceeds of sale or otherwise);

and in this regard the Participant (or his or her personal representatives)
shall do all such things and execute such documents as the Relevant Person may
reasonably require in connection with the satisfaction of the Tax Liability.

 

 

13



 

